SOMMERVILLE, J.
Plaintiffs allege that an ordinance of the police jury of Jackson parish dated January 22, 1919, declaring the whole territory of Jackson parish to be included in road district No. 1, is null, and that a certain election held on March 4, 1919, in said parish, authorizing the issuance of one-half million dollars in bonds to run for 40 years, for the purpose of public road building, and the promulgation of the results of said election, are also null.
The petition contains only two objections to the proceedings of the police jury and the election. And the suit is apparently brought for the purpose of testing the validity of those proceedings to the extent indicated', and no further. The petition was filed April 9, 1919, and was put at issue by answer filed April 11, 1919. The answer admitted all of the allegations of the petition; the trial was had without the offer of any evidence whatever; judgment was rendered in favor of defendant; and an appeal was taken by plaintiffs — all on the same day. The appeal was made returnable in this court on April 28, 1919, and the transcript was filed April 21, 1919. The case was advanced in this court and submitted on briefs and without oral argument May 5, 1919..
The case is important, as the amount involved is large, and the validity of the bonds to be issued is questioned, and doubtless the same points are to be solved in other parishes which are engaged in road building at this time.
[1] The attack on the ordinance constituting all the territory in the parish of Jackson as road district No. 1 of the parish is without merit. The law provides, in section 2, Act No. 30 of 1917, Ex. Sess. p. 45:
“That the police juries of the various parishes of this state are empowered and authorized upon their own initiative to divide their parishes into one or more road districts, such districts to be known by numerical designation as follows: Road district No. (here insert the number) of the parish (here insert the name of the parish),” etc.
The act makes it clear that the whole parish may be made to constitute one road district. So also does the Constitution in article 291, when it provides that “the police juries of this state may form their respective parishes into road districts.” The word “divide” is not used in the Constitution.
Counsel for plaintiffs say that:
“We do not argue that it was necessary for the police jury to create more than one road district in order that their act be legal, but we do submit that in order that they divide their parish it was and is necessary that some portion of the parish be left out of the district in order that there could be more than one district.”
We fail to appreciate the argument, in view of the law which says that police juries are empowered and authorized to divide their parishes into one or more road districts, or to “form” their respective parishes into road districts.
The objection to the promulgation of the returns of the election which authorized the issuance of one-half million dollars for bonds for road building is more serious. The allegation in the petition which is admitted by the defendant is that, while the valuation of the property in the road district was $6,208,174, as listed by the tax assessor of the parish for the year 1918, the assessed valuation on which taxes were actually levied and collected on the property in said road district was 50 per cent, of said cash valuation, or the sum of $3,104,0S7, and that one-half million dollars is in excess of 10 per cent, of the assessed valuation of the property in the subdivision in which the tax for road purposes is levied.
*617Originally article 225 of the Constitution of 1898 provided that taxation should be equal and uniform throughout the territorial limits of the authority levying the tax; that the assessment of all property should never exceed the actual cash value thereof; and that the valuations put upon property for the purposes of state taxation should be taken as the proper valuation for purposes ■of local taxation in every subdivision of the state. And article 281 provided for the issuance of bonds by municipal corporations, parishes, and drainage districts to pay for public improvements, including streets, roads, alleys, etc., and that the total issue of bonds by any municipality, parish, or drainage district for all purposes should not exceed “one-tenth of assessed valuation of the property within such municipal, parish, or drainage district, as shown by the last assessment.”
It was at that time, in 189S, easily determined whether the bonds authorized to be issued were in excess of 10 per cent, of the assessed value of the property in the subdivision levying the tax and issuing the bonds; for there was but one assessment roll, and the assessment could not exceed the actual cash value of property subject to be taxed. But articles 225, 226, and 281 have been amended; and the assessment roll thereunder for state taxation may be one thing, and the assessment rolls for parochial, municipal, and local purposes may be a different one.
Article 226 of the Constitution, as amended, is as follows:
“There shall be and is hereby created 'a board of state affairs whose duty it shall be to assess, for state purposes, all taxable property throughout the state of Louisiana. It shall have such other authority relative to state assessment, budget, income and expenditure as may be conferred upon it by the General Assembly,” etc.
The Legislature, by Act No. 140, 1916, p. 330, undertook to carry out articles 225 and 226 as amended, and provided for a board of state affairs, and assigned to it certain duties. The act was amended in 1918 by Act No. 211, p. 388, by providing in part:
“That it shall be the duty of the board, and it shall have the power and authority: * * *
“1. To assess, for state purposes, all taxable property throughout the state of Louisiana, as authorized and required by articles 225 and 226 of the Constitution.
“2. To fix and equalize the value of said property for the purpose of collecting the state taxes, not to exceed its actual cash value; leaving to the lawful authorities of each parish or other subdivision levying, assessing and collecting taxes, full liberty to assess taxes on, and fix valuations at, less than actual cash valuation as they deem fit: Provided that the percentage of the cash valuation of the property assessed in any parish, or for other than state purposes, shall not fall below twenty-five per cent, of the actual cash valuation, as fixed by the board for state purposes: Provided,' further, that for local purposes the percentage shall operate equally and uniformly on all taxable property within the parish or other local subdivision on the actual valuation fixed by the board of state affairs for state assessment purposes. * * * ”
And section 13 of Act No. 140 of 1916 was amended so as to read as follows:
“That the actual cash value of all property fixed by the board of state affairs for state assessment purposes shall be the actual cash value for all purposes.” Acts 1918, p. 392.
[2] It would thus appear, while the Constitution authorizes different assessments for taxing purposes in the state and in the subdivisions of the state, that the Legislature has provided that the cash value fixed by the board of state affairs for state assessment purposes shall be the actual cash value for all purposes.
The petition states and the answer admits that, while the cash valuation of all property in the parish of Jackson was $6,208,174, the assessed valuation of property in the parish on which taxes were actually levied and collected for state purposes was only 50 per cent, of that amount, or $3,104,087. And *619plaintiffs argue that the total issue of bonds of one-half million dollars by road district No. 1 exceeds 10 per cent, of this last amount, or “the assessed valuation of the property in such subdivision,” as limited in article 281 of the Constitution, as amended, and as it appears in the Constitution of 1913. And the reduced amount is the “assessed valuation” of property which may be fixed as the basis for issuing bonds for road building by the police jury of Jackson parish.
As the issue of the half million dollars of bonds for building roads in Jackson parish exceeds 10 per cent, of the assessed valuation of the property in that parish, as fixed by the state board of affairs for state assessment purposes, the action of the police jury and the election held thereunder are illegal.
The rate of taxation is not mentioned in the pleadings or in evidence. The invalidity thereof is not complained of, and it is not passed upon herein.
The judgment appealed from is annulled, avoided, and reversed, and it is now ordered that there be judgment in favor of plaintiffs against defendant as prayed for, with costs in both courts.